Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 30 March 2020, in which claims 5, 6, 21, 24-25 have been cancelled and claims 7-8, 16, 20, 23 have been amended, is acknowledged.
Claims 1-4, 7-20, 22-23 are pending in the instant application.
Claims 4, 7-20, 22-23 are withdrawn, as being drawn to a non-elected invention.
Claims 1-3 are examined herein.
Priority
The instant application is a National Stage entry of International Application No. PCT/US18/43998, filed on 27 July 2018, which claims priority from U.S. Provisional Patent Application No. 62/537,513, filed on 27 July 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 April 2020 and 8 April 2021 are acknowledged and considered. 
Election/Restrictions
Applicant’s election with traverse of Group (I), drawn to a compound having a structure of: 
    PNG
    media_image1.png
    99
    194
    media_image1.png
    Greyscale
 wherein X is F or Cl, or a pharmaceutically acceptable salt thereof, claims 1-3, in the reply filed on 6 October 2021 (page 6, last paragraph), is acknowledged. Claims 4 and 7-20, 22-23 are withdrawn from further consideration pursuant to with traverse. 
Applicant traverses (Remarks of 6 October 2021, pages 7-8) the restriction requirement of Group I and Group III on the basis that the compounds of Group I and the method of using said compounds are linked to form a general inventive concept, and Group I and Group III fulfill the requirement for unity of invention.
In response, as indicated in the Requirement for Restriction mailed on 6 August 2021, even though the inventions of Groups (I) and (III) require the technical feature a compound of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lawrence et al. (US 2015/0315178, cited in IDS). Lawrence teaches [0055] a compound of formula (VII) below: 
    PNG
    media_image2.png
    74
    237
    media_image2.png
    Greyscale
, wherein L5 is, for example, null [0049], R9 is, for example, H [0047], R1 is, for example, benzyl optionally substituted with two same or different substituent groups selected from, for example, F, Cl, OCF3. Lawrence also specifically teaches (page 12, Table 1) compound C268 
    PNG
    media_image3.png
    104
    270
    media_image3.png
    Greyscale
as a PAI-1 inhibitor.
It would have been obvious to use the teachings of Lawrence and synthesize a compound of instant claims 1-3, because such compounds are encompassed by the genus of compounds of formula (VII) disclosed by Lawrence. Further, the person of ordinary skill in the art would have motivated to replace a H with F or Cl on the benzyl ring in compound C268 taight by Lawrence, 3. Thus, the person of ordinaryu skill in the art would have synthesized such a compound in which the bezyl ring is 4-F, 3-OCF3 substituted, or a 4–Cl, 3-OCF3 substituted, with the expectation that said compound retains PAI-1 inhibitory activity. 
As such, a compound of instant claims 1-3 is rendered obvious by the prior art by Lawrence, does not present a novel contribution over the prior art and is not a special technical feature. Therefore, no unity of invention exists.
In the reply of 6 October 2021, Applicant argues (page 8, first paragraph) that 

    PNG
    media_image4.png
    369
    606
    media_image4.png
    Greyscale

In response, arguments regarding unexpected results with the instantly claimed compounds over prior art are to be presented in response to the rejection (made below) over the prior art. The examiner notes, however, that an improvement in potency of 35% (plasma IC50 50M over 77 M), or less (50 M versus 62 M), which may be within experimental error, may not constitute unexpected results.
The examiner maintains that, because a compound of instant claims 1-3 is rendered obvious by the prior art by Lawrence, it does not present a novel contribution over the prior art and is not a special technical feature, and, therefore, no unity of invention exists.
For all the reasons above, the requirement for restriction/election is maintained and is herein made FINAL.     
 	Claims 1-3 have been examined and the following rejections are made below.
Claim Rejections - 35 USC § 103

 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 2015/0315178, cited in IDS). 
Lawrence teaches [0055] a compound of formula (VII) below: 
    PNG
    media_image2.png
    74
    237
    media_image2.png
    Greyscale
, wherein L5 is, for example, null [0049], R9 is, for example, H [0047], R1 is, for example, benzyl optionally substituted with two same or different substituent groups selected from, for example, F, Cl, OCF3. Thus, the genus taught by Lawrence encompasses the instantly claimed compounds.

    PNG
    media_image3.png
    104
    270
    media_image3.png
    Greyscale
as a PAI-1 inhibitor.
It would have been obvious to use the teachings of Lawrence and synthesize a compound of instant claims 1-3, because such compounds are encompassed by the genus of compounds of formula (VII) disclosed by Lawrence. Further, the person of ordinary skill in the art would have motivated to replace a H with F or Cl on the benzyl ring in compound C268 taight by Lawrence, because Lawrence teaches benzyl optionally substituted with two same or different substituent groups selected from, for example, F, Cl, OCF3. Thus, the person of ordinaryu skill in the art would have synthesized such a compound in which the bezyl ring is 4-F, 3-OCF3 substituted, or a 4–Cl, 3-OCF3 substituted, with the expectation that said compound retains PAI-1 inhibitory activity. 
	As such, claims 1-3 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1-5 of U.S. patent 9,718,760 (cited in IDS). Although 
	Claims 1-5 of U.S. patent 9,718,760 are drawn to a compound of formula I or salt thereof 
    PNG
    media_image5.png
    86
    209
    media_image5.png
    Greyscale
wherein R1 is, for example, (trifluoromethoxy)phenyl, optionally substituted; R2 is –L5-C(=O)R3, wherein L5 is, for example, null; R3 is NHNHR9; R9 and R17 are independently H. Claim 3 recites R1 as 
    PNG
    media_image6.png
    86
    94
    media_image6.png
    Greyscale
(column 115, fourth compound on the left). Claim 4 specifically lists 
    PNG
    media_image7.png
    105
    244
    media_image7.png
    Greyscale
.
The genus of claims 1-2 of U.S. patent 9,718,760 encompasses the instant compounds. 
It would have been obvious to use the teachings of claims 1-5 of U.S. patent to arrive at a compound of instant claims 1-3, because the instant compounds are encompassed by the genus of compounds of formula (I) (wherein R1 is, for example, (trifluoromethoxy)phenyl, optionally substituted) disclosed by claims 1-2 of U.S. patent 9,718,760. Further, the person of ordinary skill in the art would have motivated to replace a H with F or Cl on the benzyl ring in compound C268 taught by claim 4 of U.S. patent 9,718,760, because claim 1 teaches R1 is, for example, (trifluoromethoxy)phenyl, optionally substituted. Thus, the person of ordinary skill in the art would have synthesized a compound in which the bezyl ring is 4-F, 3-OCF3 substituted, or a 4–3 substituted, as compounds encompassed by the genus in claim 1 of U.S. patent 9,718,760. 
Thus, claims 1-5 of U.S. patent 9,718,760 render obvious the instant claims.

Conclusion
Claims 1-3 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/IRINA NEAGU/Primary Examiner, Art Unit 1627